USCA4 Appeal: 22-6004      Doc: 13         Filed: 09/26/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6004


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        SEAN RONDELL BUNDY, a/k/a Bun Rock, a/k/a Humps,

                            Defendant - Appellant.



        Appeal from the United States District Court for the District of Maryland, at Baltimore.
        James K. Bredar, Chief District Judge. (1:08-cr-00226-JKB-1)


        Submitted: September 22, 2022                               Decided: September 26, 2022


        Before WILKINSON, DIAZ, and RUSHING, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Sean Rondell Bundy, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6004      Doc: 13         Filed: 09/26/2022      Pg: 2 of 2




        PER CURIAM:

               Sean Rondell Bundy appeals the district court’s order denying his Fed. R. Crim. P.

        36 motion to correct clerical errors in his plea agreement and presentence report. We have

        reviewed the record and find no reversible error. See United States v. Vanderhorst, 927

        F.3d 824, 826 (4th Cir. 2019) (stating standard). Accordingly, we affirm the district court’s

        order. United States v. Bundy, No. 1:08-cr-00226-JKB-1 (D. Md. Dec. 1, 2021). We

        dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                                        AFFIRMED




                                                     2